DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/19/2020 has been entered. Claims 1, 12, and 15-20 have been amended. Claims 21-22 have been added. Claims 1-22 are pending in this Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites the limitation of “a hearing device” comprising “a receiver”, “an external microphone” and “an ear canal microphone”. The claim further recites “wherein the hearing device is configured to estimate an ear geometry based on the external input signal and the ear canal microphone input signal, and wherein the hearing device is configured to estimate the ear geometry based on hearing device configuration parameter(s) comprising an ear canal microphone response and/or a receiver response”. However the claim does not positively recite any structural limitation that would allow the hearing device to perform such a function (i.e. a processor). As such the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 20140321657 A1 (cited in the IDS dated 07/12/2018, hereinafter referred to as “Stirnemann”) in view of US 8045737 B2 (cited in the IDS dated 07/10/2020, hereinafter referred to as “Stirnemann ‘737”).
Regarding claim 1, Stirnemann, a hearing instrument, teaches a method for estimating an ear geometry (paragraphs [0041], [0092]) of an ear of a user with a hearing device (as shown in Figure 1), the hearing device comprising an ear canal microphone (11; paragraph [0074]-[0075]; Figure 1), an external microphone (1; paragraph [0074]-[0075]; Figure 1), and a receiver (paragraph [0074]-[0075]; Figure 1; paragraph [0116]; Figure 11), the method comprising:
obtaining an external input signal using the external microphone (paragraph [0029], [0074]-[0075], [0041], [0092]);
providing an output signal by the receiver (paragraph [0029], [0074]-[0075], [0041], [0092]; paragraph [0116]; Figure 11);
obtaining an ear canal microphone input signal using the ear canal microphone (paragraph [0029], [0074]-[0075], [0041], [0092]);
and further teaches determining ear geometry (paragraphs [0041], [0092]).
Stirnemman does not explicitly teach estimating the ear geometry based on the external input signal and the ear canal microphone input signal; 
wherein the act of estimating the ear geometry is performed based on hearing device configuration parameter(s) comprising an ear canal microphone response and/or a receiver response. 

wherein the act of estimating the ear geometry is performed based on hearing device configuration parameter(s) comprising an ear canal microphone response and/or a receiver response (column 1, lines 7-12, column 2, lines 7-12, 12-25, 38-42; column 5, lines 29-36, 62-68; column 10, lines 11-56; column 11, lines 10-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stirnemann, to measure an ear geometry, as taught by Stirnemann ‘737, because doing so allows the user to determine a user’s ear canal geometry and adjust the hearing device to best suit the user.
Regarding claim 2, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of estimating the ear geometry comprises:
predicting an output response based on the external input signal and gain setting(s) of the hearing device (paragraphs [0041]-[0046]);
determining a difference between the predicted output response and the ear canal microphone input signal (paragraphs [0041]-[0046]); and
estimating the ear geometry based on the difference (paragraphs [0041]-[0046]).
Regarding claim 3, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of estimating the ear geometry comprises categorizing an ear canal (paragraph [0041]).
Regarding claim 4, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of estimating the ear geometry comprises determining one or more ear canal parameters (paragraph [0041]).
Regarding claim 5, Stirnemann, in view of Stirnemann ‘737, teaches wherein the one or more ear canal parameters comprises one or more of an ear canal volume, an ear canal width, an ear canal length, and an ear canal conicity (paragraph [0041]).
Regarding claim 6, Stirnemann, in view of Stirnemann ‘737, teaches wherein the one or more ear canal parameter is determined based on an estimate of real-ear unaided gain, and/or user input (paragraphs [0041]-[0046]).
Regarding claim 7, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of obtaining the external input signal comprises determining one or more characteristics of a signal (electoral input signal (external input signal) is processed; paragraphs [0074]).
Regarding claim 8, Stirnemann, in view of Stirnemann ‘737,  teaches wherein the act of obtaining the external input signal comprises determining one or more characteristics of a signal in one or more frequency bands (paragraph [0094]).
Regarding claim 9, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of obtaining the ear canal microphone input signal comprises generating the ear canal microphone input signal by the ear canal microphone (paragraphs [0074]-[0075]).
Regarding claim 10, Stirnemann, in view of Stirnemann ‘737, teaches wherein the ear canal microphone input signal is generated in response to the output signal received by the ear canal microphone (paragraphs [0074]-[0075]).
Regarding claim 11, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of obtaining the ear canal microphone input signal comprises determining a forward pressure level of the ear canal microphone input signal (paragraphs [0040]-[0046]).
Regarding claim 12, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of determining the difference between the predicted output response and the ear canal microphone input signal is performed based on hearing device parameters (paragraphs [0040]-[0046]; [0092]).
Regarding claim 13, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of determining the difference between the predicted output response and the ear canal microphone input signal is performed based on an initial hearing device calibration setting (paragraphs [0115]-[0118]).
Regarding claim 14, Stirnemann, in view of Stirnemann ‘737, teaches wherein the receiver is in an ear canal part of the hearing device (paragraphs [0074]-[0075], Figure 1; paragraph [0116]; Figure 11).
Regarding claim 15, Stirnemann, in view of Stirnemann ‘737, teaches wherein the act of obtaining the external input signal is performed in response to a measurement signal provided by an apparatus (11; Figure 1).
Regarding claim 16, Stirnemann teaches a hearing device (Figure 1, 11) comprising:

an external microphone for providing an external input signal (1; paragraph [0074]-[0075]; Figure 1);
an ear canal microphone for providing an ear canal microphone input signal (11; paragraph [0074]-[0075]; Figure 1); a hearing device (abstract, paragraph [0014]); and further teaches measuring for ear canal geometry (paragraphs [0041], [0092]).
Stirnemman does not explicitly teach estimating the ear geometry based on the external input signal and the ear canal microphone input signal; 
wherein the act of estimating the ear geometry is performed based on hearing device configuration parameter(s) comprising an ear canal microphone response and/or a receiver response. 
However, Stirnemann ‘737 teaches estimating the ear geometry based on the external input signal and the ear canal microphone input signal (column 1, lines 7-12, column 2, lines 7-12, 12-25, 38-42; column 5, lines 29-36, 62-68; column 10, lines 11-56; column 11, lines 10-37); 
wherein the act of estimating the ear geometry is performed based on hearing device configuration parameter(s) comprising an ear canal microphone response and/or a receiver response (column 1, lines 7-12, column 2, lines 7-12, 12-25, 38-42; column 5, lines 29-36, 62-68; column 10, lines 11-56; column 11, lines 10-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stirnemann, to measure an ear geometry, as taught by Stirnemann ‘737, because doing so allows the user to determine a user’s ear canal geometry and adjust the hearing device to best suit the user.
Regarding claim 17, Stirnemann, in view of Stirnemann ‘737, teaches wherein the hearing device is configured to estimate the ear geometry by:
predicting an output response based on the external input signal and gain setting(s) of the hearing device (paragraphs [0041]-[0046]);
determining a difference between the predicted output response and the ear canal microphone input signal (paragraphs [0041]-[0046]); and
estimating the ear geometry based on the difference (paragraphs [0041]-[0046]).
Regarding claim 18, Stirnemann, in view of Stirnemann ‘737, teaches wherein the hearing device is configured to determine the difference between the predicted output response and the ear canal microphone input signal based on one or more hearing device configuration parameters (paragraph [0029], [0074]-[0075], [0040]-[0046], [0092]).
Regarding claim 19, Stirnemann, in view of Stirnemann ‘737, teaches wherein the hearing device is configured to determine the difference between the predicted output response and the ear canal microphone input signal based on an initial hearing device calibration setting (paragraphs [0115]-[0118]).
Regarding claim 20, Stirnemann, in view of Stirnemann ‘737, teaches wherein the hearing device is configured to estimate the ear geometry by categorizing an ear canal and/or determining one or more ear canal parameters (paragraph [0029], [0074]-[0075], [0040]-[0046], [0092]).
Regarding claims 21-22, Stirnemann, in view of Stirnemann ‘737, teaches wherein the ear canal microphone response comprises a flat ear canal microphone response (abstract, column 2, lines 12-43, column 5, lines 23-38, column 6, lines 14-37);
Wherein the receiver response corresponds with an open ear response (abstract, column 2, lines 12-43, column 5, lines 23-38, column 6, lines 14-37); and
Wherein the hearing device is configured to estimate the ear geometry based on the flat ear canal microphone response and the receiver response corresponding with the open ear response (abstract, column 2, lines 12-43, column 5, lines 23-38, column 6, lines 14-37). 

Response to Arguments
Applicant’s arguments filed 10/19/2020, with respect to 35 USC 112 (d) rejections and claims objections have been fully considered and are persuasive.  The 35 USC 112 (d) rejections and claims objections have been withdrawn. 
Applicant’s arguments, filed 10/19/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stirnemann ‘737.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.M./Examiner, Art Unit 3791